Filed Pursuant to Rule 424(b)(2) Registration No. 333-179970 The information in this prospectus supplement and the accompanying prospectus is not complete and may be changed. This prospectus supplement and the accompanying prospectus are not an offer to sell these securities and we are not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Subject to completion, dated April 19, 2012 PROSPECTUS SUPPLEMENT (to Prospectus dated April 9, 2012) [] Class A Common Stock We are offering [] shares of the our Class A common stock, par value $0.001 per share (the “Common Stock”) pursuant to this prospectus supplement and the accompanying prospectus. The purchase price of for each share of Common Stock is [] (the “Public Offering Price”). The shares of our Common Stock are listed for trading on The NASDAQ Global Market (“Nasdaq”) under the symbol “CIDM”.On April 18, 2012, the last reported sale price of our Common Stock on Nasdaq was $1.48 per share. The aggregate market value of our outstanding common stock held by non-affiliates, or the public float, is approximately $62.8 million, calculated in accordance with General Instruction I.B.6 of Form S-3. Pursuant to General Instruction I.B.6, in no event will we sell our common stock in a public primary offering with a value exceeding one-third of our public float in any 12-month period unless our public float subsequently rises to $75.0 million or more. We have not offered any securities pursuant to General Instruction I.B.6 during the 12 calendar months prior to and including the date of this prospectus supplement. The Company currently has 6 effective Registration Statements on Form S-3 relating to the resale of its securities by various selling security holders, pursuant to which, to the best of the Company’s knowledge, 19,753,901 shares of Class A common stock remain available for resale. See “Risk Factors” beginning on page S-8 for a discussion of factors that you should consider before buying shares of the common stock. The underwriting discount is equal to the Public Offering Price per share of Common Stock less the amount paid by the underwriters to us per share of Common Stock. The following table shows the per share and total underwriting discounts to be paid to the Underwriter in this offering. Per Share Total Public Offering Price $[] $[] Underwriter discounts, as to [] shares (1)(2)(3) $[] $[] Proceeds, before expenses, to Cinedigm Digital Cinema Corp. $[] $[] (1) As to the first [] shares being sold pursuant to this offering, (i) the Underwriter’s discount will also include an aggregate amount equal to $100,000 and (ii) B. Riley will be the sole Underwriter. (2) We have also agreed under certain circumstances to reimburse the underwriters for certain out-of-pocket expenses incurred by them up to an aggregate of $[] with respect to this offering. (3) The underwriters have a 30-day option to purchase up to [] additional shares from us on the same terms set forth above to cover over-allotments, if any. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus supplement.Any representation to the contrary is a criminal offense. B. Riley & Co., LLC
